Case 2:14-cv-04090-JBW-RML Document 298 Filed 07/15/19 Page 1 of 2 PageID #: 6408




   •UNITED STATES DISTRICT COURT                                                         FILED
                                                                                       IN CLERK'S OFFICE
    EASTERN DISTRICT OF NEW YORK                                                 U.S. DISTRICT COURT E.D.N.Y.



    D. JOSEPH KURTZ, individually and on                    ORDER
                                                                                 *     JUL 15 2019        *
    behalf of all others similarly situated,                                     BROOKLYN OFFICE
                                  Plaintiff,                14-CV-1142

                     - against-

    KIMBERLY-CLARK CORPORATION &
    COSTCO WHOLESALE CORPORATION,

                                  Defendants.


    ANTHONY BELFIORE, individually and on
    behalf of all others similarly situated,                14-CV-4090

                                  Plaintiff,

                     -against-

    THE PROCTER & GAMBLE COMPANY,

                                  Defendant.


    GLADYS HONIGMAN, individually and on
    behalf of all others similarly situated,                15-CV-2910

                                  Plaintiff,

                     -against-

    KIMBERLY-CLARK CORPORATION,

                                  Defendant.


   JACK B. WEINSTEIN, Senior United States District Judge:

          The court has Defendant Procter & Gamble's motion to decertify the classes. See Notice

   Mot. Decertify Classes, July 8,2019, No. 14-cv-4090, ECF No. 294. The schedule proposed by

   the parties is so-ordered. See Joint Stip. & [Proposed] Order Setting Schedule for Def.'s Mot.
Case 2:14-cv-04090-JBW-RML Document 298 Filed 07/15/19 Page 2 of 2 PageID #: 6409




   Decertify Classes, July 10, 2019, No. 14-cv-4090, ECF No. 296. PlaintiffBelfiore's opposition

   shall be filed by July 31, 2019. Defendant Procter & Gamble's reply shall be filed by August 12,

   2019. The parties' briefs should address whether this court has jurisdiction to consider the

   motion, in view of the mandate from the United States Court of Appeals for the Second Circuit.

          A hearing on the motion will be conducted on August 29, 2019 at 10:30 a.m. Since

   certification decisions in Belfiore v. The Procter & Gamble Company are relevant to the

   disposition of Honigman v. Kimberly-Clark Corporation and Kurtz v. Kimberly-Clark

   Corporation et al., counsel in those actions shall also appear at the hearing.



                                                         SO ORDERED.

                                                          Isl Jack B. Weinstein
                                                         Jack B. Weinstein
                                                         Senior United States District Judge

   Dated: July 11, 2019
          Brooklyn, New York




                                                    2
